Case 8:20-cv-00089-DOC-JDE Document 78 Filed 05/24/21 Page 1of1 Page ID #:890

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 8:20-cv-00089-DOC-JDEx Date May 24, 2021

 

Title Little Orbit LLC v. Descendent Studios, Inc. et al.

 

 

Present: The Honorable John D. Early, United States Magistrate Judge

 

 

 

Maria Barr Zoom
Deputy Clerk Court Reporter / Recorder
Present for Plaintiff(s): Attorneys Present for Defendant(s):
Michael Richardson Michael C. Whitticar
Proceedings: Hearing re Defendants’ Motion to Enforce the Binding Settlement

Terms [61], [65]

Case called. Counsel make appearances. Counsel argue. Motion taken under submission.

 

Initials of Clerk: mba

 

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1
